Title: To Thomas Jefferson from Etienne Lemaire, 5 August 1806
From: Lemaire, Etienne
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Washington City le 5 aoust 1806
                        
                        Je Bien lhonneur de vous Saluer, la prensente Resue est vous prevenir que je viens de recevoir Uñe lettre De
                            monsieur Marrast de Norfolk Qui a Eñvoÿé deux Caisse de Bougie verte le 3. avril et surremente que monsieur les aûrra
                            Oublÿé. Je Croix que les deux Caisse, Etoit de 100₶ a 50 cents La livre. 
                  Monsieur Je fini avecque toute latachément
                            possible. Jesui vôtre humble et tres Obeisant Serviteur
                        
                            Et Lemaire
                            
                        
                        
                            
                                Le paûvre maleureux Got mulâtre n’a pas Eté dificille A Ce fair prendre, ille meritte Bien pardon pour cela
                        
                    